                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ELBERT HARRIS,                              )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       Case No. 4:18-cv-01181-JCH
                                            )
GATEWAY REGION YMCA,                        )
                                            )
       Defendant.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss Count II of Plaintiff’s

First Amended Complaint, filed September 13, 2018. (ECF No. 22). The motion is fully briefed

and ready for disposition.

                                       BACKGROUND

       Plaintiff has brought this action against Defendant Gateway Region YMCA pursuant to

the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and 29 U.S.C. §

623(d). Plaintiff was employed by Defendant from August 12, 1999, until his employment was

terminated on December 26, 2016. (ECF No. 21, at 3). At the time of his termination Plaintiff

was employed as the Director of Youth. Plaintiff asserts that his job performance was excellent

and was meeting the expectations of Defendant. (Id.) On June 2, 2017, Plaintiff answered a

questionnaire regarding the alleged discrimination with the EEOC. (ECF No. 21). On, or about,

June 6, 2017, a letter was allegedly sent to Defendant notifying Defendant that Plaintiff had

come to the EEOC office and asserted allegations against them. (Id., at 2). On June 30, 2017,

Plaintiff’s paid membership to the YMCA was terminated. (ECF No. 21-5). Plaintiff filed a

charge of discrimination with the EEOC on August 10, 2017 alleging discrimination. (Id., at 2).


                                                1
Plaintiff filed a second charge with the EEOC on December 4, 2017, alleging retaliation. (Id., at

2; ECF No. 21-4). On March 9, 2018, Plaintiff received a Right to Sue Letter from the EEOC.

(ECF No. 21, at 3)

       On July 25, 2018, Defendant filed a Motion to Dismiss the Case or in the Alternative for

a More Definite Statement and Motion to Strike with regard to Plaintiff’s Complaint. (ECF No.

11). On August 27, 2018, the Court denied Defendant’s Motion to Dismiss the Case or in the

Alternative for a More Definite Statement and Motion to Strike and gave the Plaintiff leave to

amend the initial complaint. (ECF No. 20). The Court gave Plaintiff specific instructions to cure

three key deficiencies in the complaint to determine whether the Plaintiff had a claim of

retaliation under the ADEA. Specifically, the Court instructed Plaintiff in his amended complaint

to identify clearly the adverse employment action taken against him to support his retaliation

claim, to clarify the chronology of the events relating to the retaliation claim and to specify what

damages are being sought under Plaintiff’s claim for discrimination under the ADEA and what

damages are being sought under Plaintiff’s separate claim for retaliation. (ECF No. 20).

       On September 6, 2018, Plaintiff filed his First Amended Complaint with the Court

alleging violations of the ADEA (ECF No. 21). Count I addresses the alleged discrimination

against Plaintiff by Defendant because of his age. (ECF No. 21, 3-4). Count II addresses the

alleged retaliation against Plaintiff by Defendant. (ECF No. 21, 5-6). On September 13, 2018

Defendant filed their Motion to Dismiss Count II of Plaintiff’s First Amended Complaint and a

Memorandum in support thereof. (ECF No. 22; ECF No. 23). On September 27, 2018, Plaintiff

filed a Memorandum in Opposition to Defendant’s Motion to Dismiss Count II as a Response.

(ECF No. 26) On October 4, 2018, Defendant filed their Reply. (ECF No. 27)




                                                 2
       In their Reply, the Defendant argues that Plaintiff has alleged in his Response facts not in

the pleadings and asks the Court to disregard the information contained in Paragraph 25 of the

First Amended Complaint or to treat the Motion to Dismiss as a Motion for Summary Judgement

under Federal Rule of Civil Procedure 12(d). (ECF No. 27) Paragraph 25 of the First Amended

Complaint reads as follows:

            “That on or about June 6, 2017, the EEOC sent a letter to Defendant notifying
            Defendant as to the fact that Plaintiff had come to the EEOC office and asserted
            allegations against Defendant that Defendant discharged Plaintiff from his
            employment with Defendant because of his age. On June 2, 2017, Plaintiff had
            completed and filed the EEOC questionnaire alleging said discrimination.” (ECF
            No. 21 at 5).
Defendant Contends that because the Plaintiff states in his Response: “Since filing the First

Amended Complaint Plaintiff obtained the actual documents referred to in paragraph 25” the

facts alleged should not be considered as being within the pleadings. (ECF No. 27; ECF No. 26).

If matters outside the pleadings are presented on a 12(b)(6) motion to dismiss and are not

excluded the motion ought to be treated as a motion for summary judgement. Fed. R. Civ. P.

12(d). Here, the Plaintiff has sufficiently alleged the facts contained in paragraph 25 in his First

Amended Complaint which takes the place of the original complaint. To the extent that Plaintiff

has attached additional evidence to support the allegations in paragraph 25 in his Response, the

Plaintiff has done so improperly.      Without the support of an affidavit to authenticate the

document the Court will disregard its contents and will review the motion as a motion to dismiss.

                                      LEGAL STANDARD

       In ruling on a 12(b)(6) motion to dismiss, the Court must view the allegations in the

complaint in the light most favorable to the Plaintiff. Eckert v. Titian Tire Corp., 514 F.3d 801,

806 (8th Cir. 2008). The Court “must accept the allegations contained in the complaint as true

and draw all reasonable inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d



                                                 3
1036, 1039 (8th Cir. 2005)(citation omitted). “[T]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice” to defeat a motion to dismiss.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citing, Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “[O]nly a complaint that states a plausible claim for relief survives a motion to

dismiss.” Id., at 679 (citing, Twombly, 550 U.S. at 556).

                                              DISCUSSION

        In Count II of his First Amended Complaint Plaintiff alleges that Defendant

impermissibly retaliated against him for completing and filing an EEOC questionnaire that

alleged age discrimination against the Defendant (ECF No. 21). In support thereof, Plaintiff

states that:

               “Plaintiff engaged in protected activity when he completed and filed the EEOC
               questionnaire relating to charges of employment discrimination. That one of the
               benefits of employment with Defendant was that employees had free membership
               to Defendant’s YMCA facilities. That after the termination of his employment
               Plaintiff maintained his membership at the Gateway Region YMCA as a paying
               customer. That on or about June 6, 2017, the EEOC sent a letter to Defendant
               notifying Defendant as to the fact that Plaintiff had come to the EEOC office and
               asserted allegations against Defendant…. On June 28, 2017, Defendant sent a
               letter to Plaintiff notifying him that his YMCA membership had been suspended
               as a result of the filing of the charge of discrimination. The Letter also notified
               Plaintiff that any fees he had paid to the YMCA would be forfeited. (Id., at 5).

Plaintiff further alleges that he suffered occupational harm as a result of the termination of his

YMCA membership and that the stigma arising from Plaintiff’s suspension from the YMCA

restricts Plaintiff’s ability to promote youth to engage in beneficial activities at the YMCA. (Id.).

Plaintiff seeks to demonstrate that but for his activity with the EEOC, his membership would not

have been suspended. (Id., 5-6). Defendant contends that Plaintiff has failed to state a proper

claim for retaliation and contends that Plaintiff asks for an improper remedy under the ADEA.

(ECF No. 23, ECF No. 27).



                                                 4
   I.       Remedies Under the ADEA

         Plaintiff seeks damages for occupational harm and stigma suffered as a result of losing

his paid membership to the YMCA. Plaintiff argues that the forfeiture of his paid personal

membership dues and occupational harm are economic damages in nature and therefore should

be allowed under the ADEA. (ECF No. 26). Defendant contends that Plaintiff’s request for

remedy of these abstract harms is improper. (ECF No. 23). One cannot recover for damages not

covered by the ADEA. Fiedler v. Indianhead Truck Line, Inc., 670 F.2d 806, 809-810 (8th Cir.

1982). The Eighth Circuit has expressly held that the available relief under the ADEA is limited

to that available under sections 211(b), 216 except for subsection (a), and 217 of the Fair Labor

Standards Act (FLSA). Id. The relevant section of FLSA states that, “[a]ny employer who

violates the provisions of § 206 or § 207 of this title shall be liable to the employee or employees

affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation,

as the case may be, and in an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b)(emphasis added). The Eighth Circuit Court of Appeals has interpreted this to mean that

damages for pain and suffering are not available under the ADEA. Fiedler, 670 F.2d at 809-810.

Therefore, Plaintiff’s request will be denied.

   II.      Adverse Employment Action in Retaliation to a Protected Activity

         In his First Amended Complaint Plaintiff alleges that in early June 2017, Plaintiff filed a

questionnaire with the EEOC, and Defendant became aware of this activity through a letter sent

to it by the EEOC. Plaintiff alleges that after Defendant found out about the questionnaire,

Defendant terminated Plaintiff’s paid membership to the YMCA in retaliation for his

participation in that protected activity. In support thereof the Plaintiff has attached the letter he

allegedly received from Defendant indicating that his membership was being terminated due to



                                                  5
his activity with the EEOC. (ECF No. 21-5). Plaintiff asserts that as an employee of the YMCA

he was entitled to a free membership to the YMCA but after he was discharged in December of

2016 he began paying for his own personal membership.

        “The ADEA prohibits an employer from discriminating against an employee because the

employee opposed a practice made unlawful by the ADEA” Kneibert v. Thomson News Papers,

Michigan Inc. 129 F.3d 444, 454 (8th Cir. 1997)(citing, 29 U.S.C. §623(d)). To establish a prima

facie case of retaliation under the ADEA, Plaintiff must demonstrate (1) that he participated in a

protected activity, (2) that an adverse employment action was taken against him and (3) that a

causal connection exists between the participation in the protected activity and the adverse

employment action. See, Kneibert, 129 F.3d at 454. Under the ADEA a protected activities

include any opposition to any practice made unlawful under the ADEA including, but not limited

to filing a charge, testifying, assisting in an investigation, or participating in any manner in an

investigation, proceeding or litigation under the ADEA. See, 29 U.S.C. § 623(d). Here Plaintiff

participated in protected activities by filling out the questionnaire and filing charges with the

EEOC.

        Defendant contends that Plaintiff has failed to plead sufficient facts to demonstrate that

an adverse employment action was taken against him. Defendant argues that the Plaintiff has

failed to plead any facts to demonstrate how the loss of his paid membership has created an

employment disadvantage because the Plaintiff was no longer an employee of the Defendant at

the time that Plaintiff’s personal membership was suspended. (Id.). While Plaintiff maintains

that the termination of his personal YMCA membership ought to constitute an adverse

employment action, Plaintiff also appears to argue that because the term employee has been

interpreted to extend to former employees, the actions taken against a former employee as a



                                                6
result of that employee’s participation in a protected activity ought to constitute a violation of the

ADEA whether or not the action constitutes an adverse employment action. (ECF No. 26) In

support of this, Plaintiff fails to sight to any relevant case law from the Eighth Circuit.

        The proper question before the Court is whether the termination of a paid personal

membership to the facilities at one’s former workplace constitutes an adverse employment

action. While the June 28, 2017, letter may show a causal connection between Plaintiff’s

participation in a protected activity under the ADEA, and the termination of Plaintiff’s YMCA

membership, the subsequent behavior of the Defendant is not retaliatory for the purposes of the

ADEA. Defendant does not take an adverse employment action against the Plaintiff.                “An

adverse employment action is a tangible change in working conditions that produces a material

employment disadvantage.” Thomas v. Corwin, 483 F.3d 516, 528 (quoting, Wedow v. City of

Kan, City, Mo., 442 F.3d 661, 671 (8th Cir. 2006)). Although an adverse action does not always

need to lead to termination or even a detrimental impact in an employee’s benefits or pay, not

everything that makes an employee unhappy is an actionable adverse action. Sellers v. Deere &

Co., 791 F.3d 938, 942 (8th Cir 2015)(citing, Feeney v. Dakota, Minn. & E. R.R. Co., 327 F.3d

707,711-12 (8th Cir. 2003)). See e.g, Burchett v. Target Corp., 340 F.3d 510,518 (8th Cir.

2003)(determining that a negative performance review did not constitute an adverse employment

action on its own. An employer must use that review to alter the terms or conditions of

employment to the detriment of the employee). Therefore, the Court finds that because Plaintiff

was no longer working for the Defendant when his paid membership to the YMCA was

terminated and because the Plaintiff has not provided the Court with sufficient facts to establish

how the loss of his personal membership has negatively impacted his employment, no retaliation

can be found.



                                                  7
                                    CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED the Defendant’s Motion to Dismiss Count II of the First

Amended Complaint is GRANTED.

     Dated this 12th Day of October, 2018.




                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                             8
